

116 HR 3366 IH: No Shame at School Act of 2019
U.S. House of Representatives
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3366IN THE HOUSE OF REPRESENTATIVESJune 19, 2019Ms. Omar (for herself, Ms. Haaland, Ms. Lee of California, Ms. Schakowsky, Mr. Takano, Mr. Kilmer, Ms. Norton, Ms. Jackson Lee, Mr. Espaillat, Mr. Smith of Washington, Mr. Pocan, Ms. Wild, Mr. Sean Patrick Maloney of New York, Mr. Khanna, Mr. Hastings, Mr. Cohen, Ms. Tlaib, Ms. Pressley, Ms. Ocasio-Cortez, Mr. Luján, and Ms. Johnson of Texas) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell National School Lunch Act to prohibit the stigmatization of
			 children who are unable to pay for school meals, and for other purposes.
	
 1.Short titleThis Act may be cited as the No Shame at School Act of 2019. 2.Mandatory certificationSection 9(b)(5) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(5)) is amended by—
 (1)striking Discretionary and inserting Mandatory; and (2)striking may and inserting shall.
 3.Retroactive reimbursementSection 9(b)(9)(C) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(9)(C)) is amended—
 (1)by striking Except and inserting the following:  (i)In generalExcept; 
 (2)by redesignating clauses (i) and (ii) as subclauses (I) and (II); and (3)by adding at the end the following:
				
 (ii)RetroactivityA local educational agency shall revise a previously submitted meal claim to reflect the eligibility approval of a child for free or reduced price meals for the period that begins on the earlier of the following:
 (I)The first day of the current school year. (II)The date that is 90 days prior to the date of such eligibility approval.
 (iii)Meal claim definedIn this subsection, the term meal claim means any documentation provided by a school food authority to a State agency in order to receive reimbursement for the cost of a meal served to a child by such school food authority..
 4.Reducing stigma associated with unpaid school meal feesSection 9(b)(10) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(10)) is amended to read as follows:
			
				(10)Reducing stigma associated with unpaid school meal fees
 (A)Overt identification prohibitedA local educational agency or school food authority may not, based on the status of a covered child as a covered child—
 (i)physically segregate such covered child; (ii)overtly identify such covered child—
 (I)through the use of special tokens or tickets; or (II)by an announcement or a published list of names; or
 (iii)identify or stigmatize such covered child by any other means. (B)Eligibility determination by local educational agencyFor any covered child who is a member of a household that owes a week or more of unpaid school meal fees, a local educational agency shall—
 (i)attempt to directly certify such covered child for free meals under paragraph (4) or (5); or (ii)in a case where the local educational agency is not able to directly certify such covered child under paragraph (4) or (5), provide to the household of such covered child—
 (I)a household application and applicable descriptive material; and (II)written and oral communications to encourage submission of the application.
 (C)Collection of unpaid school meal feesIn attempting to collect unpaid school meal fees from a household, a local educational agency or school food authority may not—
 (i)except as described in subparagraph (D), direct any communication regarding unpaid school meal fees to a covered child who is a member of such household;
 (ii)withhold educational opportunities from, or otherwise stigmatize, a covered child due to the status of the covered child as a covered child; or
 (iii)use a debt collector (as such term is defined in section 803 of the Consumer Credit Protection Act (15 U.S.C. 1692a)).
 (D)LettersA school food authority may permit a requirement that a covered child deliver a letter addressed to a parent or guardian of the covered child that contains a communication relating to unpaid school meal fees, subject to the condition that the letter shall not be distributed to the covered child in a manner that stigmatizes the covered child.
 (E)Eliminating stigma in meal serviceIn providing a meal to a covered child, a local educational agency or school food authority may not, based on the status of the covered child as a covered child, dispose of or take away from the covered child any food that has already been served to such covered child.
 (F)DefinitionsIn this paragraph: (i)Covered childThe term covered child means a child who—
 (I)is enrolled in a school that participates in the school lunch program under this Act or the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773); and
 (II)is a member of a household that owes unpaid school meal fees. (ii)Unpaid school meal feesThe term unpaid school meal fees means outstanding fees owed by a household to a local educational agency for lunches under this Act or breakfasts under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773).
						.
 5.Sense of CongressIt is the sense of Congress that the Secretary of Agriculture should ensure that to the maximum extent practicable, a school food authority that participates in the school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773), shall provide to a child who requests a lunch or breakfast the same reimbursable lunch or breakfast provided to all students not certified to receive free school lunch or breakfast, regardless of ability to pay for the lunch or breakfast.
		